 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    KAREEN ANDERSON,                                    Case No. 2:18-cv-02173-JAD-CWH
 7                           Plaintiff,
                                                          ORDER OF DISQUALIFICATION
 8          v.
 9    UNITED STATES, et al.,
10                           Defendants.
11

12          Plaintiff Kareen Anderson moves to disqualify the undersigned from serving as the United

13   States magistrate judge in this case. (Mot. to Disqualify (ECF No. 8).) The court disagrees with

14   Anderson’s contention that the undersigned is biased against him. Nevertheless, because the

15   undersigned presided over the detention proceedings in Anderson’s criminal case—from which

16   most of the claims in this case arise—it is possible that the undersigned has personal knowledge

17   of disputed evidentiary facts concerning this case. 28 U.S.C. § 455(b)(1) (stating that a judge

18   must disqualify himself if “he has personal bias or prejudice concerning a party, or personal

19   knowledge of disputed evidentiary facts concerning the proceeding”). To avoid the appearance of

20   impropriety, the undersigned will disqualify himself from this case.

21          IT IS THEREFORE ORDERED that plaintiff Kareen Anderson’s motion for

22   disqualification (ECF No. 8) is GRANTED. This matter is referred to the clerk of court for

23   random reassignment to another magistrate judge.

24          DATED: March 26, 2019

25

26

27                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
28
